                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MISSOURI


 JANE GABRIEL,
                            Plaintiff,


 vs.                                                 Case No. 5:18-cv-06158-DGK
 ANDREW COUNTY, MISSOURI, and
 BRYAN ATKINS,
                            Defendants.


                       JOINT MOTION FOR PROTECTIVE ORDER
                           AND SUGGESTIONS IN SUPPORT

       COME NOW Plaintiff and Defendants by and through their respective counsel of record

and move the Court for entry of a Protective Order. The parties agree entry of a Protective Order

is necessary to facilitate the exchange of information between the parties as they agree some of the

information to be provided will be confidential. Attached is a Protective Order which has been

agreed to by the parties.

       WHEREFORE, the parties pray the Court enter the attached Protective Order and for such

further and different relief as the Court deems appropriate.

                                          Respectfully submitted:

                                          MURPHY, TAYLOR, SIEMENS &
                                          ELLIOTT, P.C.

                                          /s/ Benjamin S. Creedy
                                          Benjamin S. Creedy                    MO 56371
                                          3007 Frederick Avenue
                                          St. Joseph, MO 64506
                                          Telephone: (816_ 364-6677
                                          Fax: (816) 364-9677
                                          Bencreedy@mtselaw.com

                                          ATTORNEYS FOR PLAINTIFFS
                                                 1

         Case 5:18-cv-06158-DGK Document 19 Filed 03/20/19 Page 1 of 2
                         CORONADO KATZ LLC
                         /s/ Steven F. Coronado
                         Steven F. Coronado                MO 36392
                         Aly Brownlee                      MO 66891
                         Christopher L. Heigele            MO 45733
                         14 West Third Street, Suite 200
                         Kansas City, MO 64105
                         Telephone: (816) 410-6600
                         Facsimile: (816) 337-3892
                         steve@coronadokatz.com
                         aly@coronadokatz.com
                         chris@coronadokatz.com

                        ATTORNEYS FOR DEFENDANTS




                              2

Case 5:18-cv-06158-DGK Document 19 Filed 03/20/19 Page 2 of 2
